NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUANGXIA ZUO; et al.,                           No.    14-73786

                Petitioners,                    Agency Nos.       A200-274-286
                                                                  A200-274-287
 v.                                                               A200-274-288

JEFFERSON B. SESSIONS III, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 9, 2017
                              Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges, and DANIEL, ** District
Judge.

      Guangxia Zuo, a native and citizen of China, petitions for review of a

decision of the Board of Immigration Appeals (“BIA”), dismissing her appeal of a

removal order denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Wiley Y. Daniel, United States District Judge for the
U.S. District Court for Colorado, sitting by designation.
under      8 U.S.C. § 1252, and reviewing the BIA decision for substantial

evidence, Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007), we grant the

petition for review.

        1. The BIA’s adverse credibility finding, based on two minor omissions in

Zuo’s application and its belief that she did not adequately explain those

omissions, was not supported by substantial evidence and is reversed. See Lai v.

Holder, 773 F.3d 966 (9th Cir. 2014).

        2. The BIA’s alternative finding that, “even assuming credibility,” Zuo did

not establish a well-founded fear of religious persecution in China, was not

supported by substantial evidence. Zuo demonstrated a particularized threat

beyond the generalized risk to all practitioners of the I-Kuan Tao religion. See

Al-Harbi v. I.N.S., 242 F.3d 882, 888 (9th Cir. 2001). The BIA’s finding as to

well-founded fear is reversed. We remand for a grant of withholding of removal

and consideration of a grant of asylum. We do not reach the merits of Zuo’s CAT

claim because we grant the petition on other grounds.

        Petition GRANTED.




                                          2                                    14-73786